Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 15 is allowable. The restriction requirement between Species IIA and IIB, as set forth in the Office action mailed on 06/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species IIA and IIB is withdrawn.  Claims 18 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22 and 21-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by anticipated by Song et al. (US 2017/0278842 A1)
Regarding Claim 21, Song (Fig. 5-11) discloses a method for forming a semiconductor device structure, comprising
forming a stacked film (501) over a substrate (500), wherein the stacked film (501) has a plurality of first material layers (502,506,510) and a plurality of second material layers (504,508) laid out alternatively (Fig. 5);
replacing a portion of the stacked film (501) with a semiconductor material (702) [[0095]:]; 
patterning the stacked film (501) to form an alternating stacked fin (802, 804, 806, 848) (Fig. 8); and 
patterning the semiconductor material (702) to form a semiconductor fin (155, 157, 159, 161, 163, and 102) [0100-0102] (Fig. 8)
forming a dummy gate (dummy gate, 902, 904) extending across the semiconductor fin (155, 157, 159, 161, 163, and 102) and the alternating stacked fin (802, 804, 806, 848) (Fig. 9) [0103-0105].


Regarding Claim 22, Song (Fig. 5-11) discloses the method of Claim 21, wherein 
the alternating stacked fin (802, 804, 806, 848) and the semiconductor fin (155, 157, 159, 161, 163, and 102) are formed concurrently (Fig. 8).

Regarding Claim 24, Song (Fig. 5-11) discloses the method of Claim 21, wherein the alternating stacked fin ( 802, 804, 806, 848) and the semiconductor fin (155, 157, 159, 161, 163, and 102) are formed to have respective topmost surfaces substantially level with each other (Fig. 8).

Regarding Claim 25, Song (Fig. 5-11) discloses the method of Claim 21, wherein 
the alternating stacked fin ( 802, 804, 806, 848)  and the semiconductor fin (155, 157, 159, 161, 163, and 102)  are formed to have different widths (Fig. 8).

Regarding Claim 26, Song (Fig. 5-11) discloses the method of Claim 25, wherein 
the alternating stacked fin ( 802, 804, 806, 848)   is formed to be wider than the semiconductor fin (155, 157, 159, 161, 163, and 102) (Fig. 8).


Regarding Claim 27, Song (Fig. 5-11) discloses the method of Claim 21, further comprising: 
releasing a plurality of nanostructures (231, 232, and 234; the at least two nanostructures 235, 236, and 237; the at least two nanostructures 271, 272, and 273; or to the at least two nanostructures 274, 275, and 276) from the alternating stacked fin (802, 804, 806, 848); and 
forming at least one metal gate stack (metal gate, 112, 110) to wrap around the nanostructures and to cover the semiconductor fin (155, 157, 159, 161, 163, and 102). [Fig. 1A 0149].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11, 23  and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0278842 A1) in view of Chang et al. (US 2013/0153993 A1).
Regarding Claim 8, Song (Fig. 5-11) discloses a method for forming a hybrid semiconductor transistor structure, comprising: 
providing a substrate (500) having a first region (602) and a second region (601, 802); 

forming a trench (606) in the alternating stacked films (501) over the first region (60) (602); and 
after forming the trench (606), patterning the alternating stacked films (501) over the second region (601, 801) to obtain an alternating stacked fin (802, 804, 806, 848) (Fig. 8).
filling the trench (702) over the first region (602, 801) with a material (Si) different from that of the substrate (500) [0095]:
patterning the material (702) over the first region to obtain a fin (155, 157, 159, 161, 163, and 102) [0100-0102] (Fig. 8); and
forming a dummy gate (dummy gate, 902, 904) extending across the fin (155, 157, 159, 161, 163, and 102) and the alternating stacked fin (802, 804, 806, 848) (Fig. 9) [0103-0105].
Song does not explicitly disclose that a material different from that of the substrate.
Chang (Fig. 1B-3C) discloses forming filling the trench over the first region with a material (thin epitaxial semiconductor layer is regrown by a conventional epitaxial process on the top semiconductor layer 106) different from that of the substrate (104, buried insulating layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Song in view of Chang such that a material different from that of the substrate in order to form FinFET device on SOI substrate [0026] which 



Regarding Claim 10, Song in view of Chang discloses the method of Claim 8, wherein patterning the alternating stacked films (802, 804, 806, 848) over the second region (801) and patterning the material (702) over the first region (802) are performed concurrently (Fig. 8).


Regarding Claim 11, Song in view of Chang discloses the method of Claim 8, further comprising: 
covering the fin (155, 157, 159, 161, 163, and 102)  over the first region (802) with a mask (photoresist) [0107]; 
releasing at least one nanostructure (231, 232, and 234; the at least two nanostructures 235, 236, and 237; the at least two nanostructures 271, 272, and 273; or to the at least two nanostructures 274, 275, and 276) from the alternating stacked fin (802, 804, 806, 848) (Fig. 10-11) [0107-0108, 0138]]; and 
removing the mask (photoresist) covering the fin (231, 232, and 234; the at least two nanostructures 235, 236, and 237; the at least two nanostructures 271, 272, and 273; or to the at least two nanostructures 274, 275, and 276) after the at least one 

Regarding Claim 23, Song (Fig. 5-11) discloses the method of Claim 21, wherein 
the substrate (500) is made of a material (Si) 
Song does not explicitly disclose that a material different from that of the substrate.
Chang (Fig. 1B-3C) discloses forming filling the trench over the first region with a material (thin epitaxial semiconductor layer is regrown by a conventional epitaxial process on the top semiconductor layer 106) different from that of the substrate (104, buried insulating layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Song in view of Chang such that a material different from that of the substrate in order to form FinFET device on SOI substrate [0026] which suppresses any possible leakage between source and drain through the fin body below the channel fin.

Regarding Claim 28, Song in view of Chang discloses method of Claim 8, wherein 
topmost surfaces of the material (702) and the alternating stacked films (501) are substantially level with each other (Fig. 7).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0278842 A1) in view of in view of Chang et al. (US 2013/0153993 and further in view of Peng et al. (US 2017/0104061 A1).
Regarding Claim 12, Song in view of Chang discloses the method of claim 8, wherein the trench (606)
Song does not explicitly disclose the trench is a tapered trench tapering toward the substrate. (Fig. 3, 5).
Peng discloses the trench (312) is a tapered trench tapering toward the substrate (100).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Song in view of Chang and Peng such that the trench is a tapered trench tapering toward the substrate for the purpose of creating trenches using common photolithographic techniques.[0027]


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0278842 A1) in view of in view of Chang et al. (US 2013/0341596 A1; hereinafter Chang/596).
Regarding Claim 30, Song (Fig. 5-11) discloses the method of Claim 27, wherein 

Song  does not explicitly disclose a gate dielectric layer, and a portion of the gate dielectric layer is between the substrate and a bottommost surface of the nanostructures.
Chang (Fig.12, 13A) discloses a metal gate stack (1202) comprises a gate dielectric layer (1302), and a portion of the gate dielectric layer (1302) is between a substrate (102) and a bottommost surface of the nanostructures (602).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Song in view of Chang/596 such that a gate dielectric layer, and a portion of the gate dielectric layer is between the substrate and a bottommost surface of the nanostructures in order to have gate-all-around (GAA) configuration [0044].

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
With regards to claim 14, none of the prior art teaches or suggests, alone or in
combination, “depositing a first dummy gate dielectric layer over the fin; removing the dummy gate over the fin to expose the first dummy gate dielectric layer; annealing the fin so as to transform the first dummy gate dielectric layer to a second dummy gate dielectric layer, wherein the second dummy gate dielectric layer is thicker than the first dummy gate dielectric layer; and removing the second dummy gate dielectric layer” in the combination required by the claim.

Claims 15, 18-20 and 29 are allowed.
With regards to claim 15, none of the prior art teaches or suggests, alone or in
combination, “forming a dummy gate over the semiconductor fin and the alternating stacked fin; forming a dielectric layer to surround the dummy gate; removing the dummy gate after the dielectric layer is formed; and releasing at least one nanostructure from the alternating stacked fin after the dummy gate is removed.” in the combination required by the claim.
Claims 18-20 and 29 are allowed as being dependent on Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891